DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (U.S. P.G. Publication No. 2006/0283183 A1; “Shibata”) in view of Onishi et al. (JP 2002250572 A; “Onishi”).
Shibata discloses:
Regarding claim 1:
An oil cooling apparatus (42) for hydrostatic transmissions, the oil cooling apparatus comprising: 


    PNG
    media_image1.png
    638
    621
    media_image1.png
    Greyscale

FIGURE A: Annotated view of Shibata
However, regarding claims 1 and 10, Shibata does not expressly disclose a first hurdle unit coupled to at least one of the guide ribs to form a first flow region; and a second hurdle unit coupled to at least one of the guide ribs to form a second flow region, the first flow region is adjacent to an inner surface of the cover unit, the first hurdle unit being formed at a position spaced apart from the inner 
Onishi teaches a first hurdle unit (ribs 70 disposed on the upstream half of the unit as seen in FIG. 5) coupled to at least one of guide ribs (1251; FIG. 5) to form a first flow region (portion of the upstream flow path 125 directly above rib 70 as seen in FIG. 6); and a second hurdle unit (ribs 70 disposed on the downstream half of the unit as seen in FIG. 5) coupled to at least one of the guide ribs to form a second flow region (portion of the downstream flow path 125 directly above rib 70 as seen in FIG. 5),  the first flow region being adjacent to an inner surface of a cover unit (surface defined at the top of H1 in FIG. 6; ¶ [0139], “lid plates 105a and 105b in FIG. 2”), the first hurdle unit being formed at a position spaced apart from the inner surface in an inward direction (space defined between the top of upstream ribs 70 and the surface defined at the top of H1 in FIG. 6) which is the direction from the cover unit toward the accommodating groove (the vertical direction in FIG. 6), the second flow region being adjacent to an inner surface of a cover unit (surface defined at the top of H1 in FIG. 6; ¶ [0139], “lid plates 105a and 105b in FIG. 2”), the second hurdle unit being formed at a position spaced apart from the inner surface in an inward direction (space defined between the top of downstream ribs 70 and the surface defined at the top of H1 in FIG. 6) which is the direction from the cover unit toward the accommodating groove (the vertical direction in FIG. 6)  for the purpose of suppressing the formation of a boundary layer than may otherwise decrease the heat transfer coefficient of the unit (¶¶ [0007], [0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata to include a first hurdle unit coupled to at least one of the guide ribs to form a first flow region; and a second hurdle unit coupled to at least one of the guide ribs to form a second flow region, the first flow region is adjacent to an inner surface of the cover unit, the first hurdle unit being formed at a position spaced apart from the inner surface in an inward direction which is the direction from the cover unit toward the accommodating groove, the second flow region is adjacent to 
Shibata as modified above further discloses the following:
Regarding claims 5:
The oil cooling apparatus of claim 1, wherein: the first hurdle unit includes a first flow surface forming the first flow region (the top surface of upstream rib 70 as seen in FIG. 6(a) and 6(b)); and the first flow surface is formed as a curved surface that is convex in a direction facing the first flow region (see curved edges in FIG. 6(a) being convex inward facing the first flow region defined between W2).
Regarding claims 11:
The oil cooling apparatus of claim 1, wherein: the second hurdle unit includes a second flow surface forming the second flow region (the top surface of downstream rib 70 as seen in FIG. 6(a) and 6(b)); and the second flow surface is formed as a curved surface that is convex in a direction facing the first flow region (see curved edges in FIG. 6(a) being convex inward facing the second flow region defined between W2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Onishi, as applied to claim 1 above, and further in view of GE et al. (U.S. P.G. Publication No. 2019/0237827 A1; “GE”).
Shibata discloses all the limitations of claim 2, see above, but does not expressly disclose a mixing unit configured to mix the fluid flowing along the flow path, wherein the mixing unit includes a mixing flow path configured to cause a main flow of the fluid to flow and a mixing space configured to, as fluid branched from the main flow of the fluid are introduced, mix the branched fluid and cause the mixed fluid to flow toward the mixing flow path.
GE teaches a mixing unit (elements 300 and the spacing around them, see arrows in FIG. 6)  configured to mix a fluid (¶ [0030], “the flow guide elements 300 arranged alternately can lead to the effect of stirring the coolant to form a turbulent flow”) flowing along a flow path (¶ [0028], “a flow direction of a coolant”; see the general direction of flow, as indicated by arrows, starting from port 14 and ending at port 15 in FIG. 6), wherein the mixing unit includes a mixing flow path (path around each element 300 from the upstream direction i.e. from port 14 to the downstream direction i.e. toward port 15, see in FIG. 6) configured to cause a main flow of the fluid to flow and a mixing space (the downstream side of each element 300) configured to, as fluid branched from the main flow of the fluid are introduced, mix the branched fluid and cause the mixed fluid to flow toward the mixing flow path (¶ [0030], “the flow guide elements 300 arranged alternately can lead to the effect of stirring the coolant to form a turbulent flow”) for the purpose of enhancing heat exchange capacity of the cooling body (¶ [0030], “the flow guide elements 300 arranged alternately can lead to the effect of stirring the coolant to form a turbulent flow, thereby enhancing heat exchange capacity between the coolant and the cooling plate units”).

Shibata as modified above further discloses the following:
Regarding claim 9:
The oil cooling apparatus of claim 8, further comprising an adjusting member (300 in GE) disposed between the mixing flow path and the mixing space, wherein the adjusting member blocks a portion between the mixing flow path and the mixing space to adjust a flow rate of the oil branched toward the mixing space (¶ [0035] in GE, “Under the action of the flow guide elements arranged alternately, the coolant flows in all directions, thus facilitating a uniform distribution of speed of the coolant in the cooling plate unit and improvement of convective heat exchange between the cooling plate and the coolant so as to achieve more uniform distribution of temperature over the entire region of the cooling plate unit and meanwhile improve heat exchange efficiency of the cooling plate,” thereby indicating that the flow rate i.e. “speed” of the fluid is adjusted to the extent that the adjusting member yields a more “uniform distribution” of flow speed in all the directions).
Allowable Subject Matter
Claims 2, 3, and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s amendments to the claims filed 10/26/2021 have been fully considered and have required a new grounds of rejection is made in view of Onishi, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656